     Case 3:20-cv-00110-LRH-EJY Document 26 Filed 04/17/20 Page 1 of 2


 1   Patrick R. Leverty, Esq.
     Nevada State Bar No. 8840
 2   LEVERTY & ASSOCIATES LAW CHTD.
     832 Willow Street
 3   Reno, Nevada 89502
     Ph: (775) 322-6636
 4   Fax: (775) 322-3953
     Attorneys for Defendants O’Mara Law Firm, P.C.
 5   and David O’Mara

 6                              UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8   NOETIC SPECIALTY INSURANCE                 )
     COMPANY,                                   )
 9                                              )
                    Plaintiff,                  )
10                                              )        Case No.: 3:20-cv-00110-LRH-EJY
             v.                                 )
11                                              )
     O’MARA LAW FIRM, P.C., a Nevada            )
12   Professional Corporation; DAVID O’MARA, a )         STIPULATION FOR EXTENSION OF
     individual; EDWARD C. WOOLEY and           )        TIME TO RESPOND TO THE
13   JUDITH WOOLEY, individually and as trustee )        COMPLAINT
     of the EDWARD C. WOOLEY and JUDITH )
14                                              )        (FIRST REQUEST)
     WOOLEY INTERVIVOS REVOCABLE
                                                )
15   TRUST 2000; LARRY J. WILLARD,              )
     individually and as trustee of the LARRY   )
16   JAMES WILLARD TRUST FUND;                  )
     OVERLAND DEVELOPMENT                       )
17   CORPORATION, a California Corporation,     )
                                                )
18                  Defendants.                 )
                                                )
19
            Plaintiff NOETIC SPECIALITY INSURANCE COMPANY, by and through its counsel of
20
     record Sheri Thome, Esq., and Defendants O’MARA LAW FIRM, P.C. and DAVID O’MARA
21
     (collectively “O’MARA”), by and through their counsel of record, Patrick R. Leverty, Esq., and
22
     Defendants EDWARD C. WOOLEY and JUDITH WOOLEY, individually and as trustee of the
23
     EDWARD C. WOOLEY and JUDITH WOOLEY INTERVIVOS REVOCABLE TRUST 2000
24
     (collectively “WOOLEY”), by and through their counsel of record, Carl Hebert, Esq., stipulate that
25
     O’MARA and WOOLEY shall have up to and including May 18, 2020, to respond to the Plaintiff’s
26
     Complaint.
27

28
                                                     1
     Case 3:20-cv-00110-LRH-EJY Document 26 Filed 04/17/20 Page 2 of 2


 1          Counsel for the O’MARA Defendants signed acceptances of service of process on March 3,

 2   2020 (Doc 16 and 17). Accordingly, the O’MARA Defendants response to the Complaint was

 3   originally due on Friday, April 17, 2020.

 4          Counsel for the WOOLEY Defendants signed acceptances of service of process on March 18,

 5   2020 (Doc 18-21). Accordingly, the WOOLEY Defendants response to the Complaint was originally

 6   due on Monday, April 27, 2020.

 7          Both the O’MARA Defendants and the WOOLEY Defendants requested an extension of time

 8   to file responses to the Complaint given the Covid-19 shutdown and the parties attempts to set up a

 9   settlement conference in the underlying case. Plaintiff graciously agreed Defendants O’MARA and

10   WOOLEY can have up to and including May 18, 2020, to respond to the Plaintiff’s Complaint.

11          This is the first requested extension.

12   DATED this 16th day of April, 2020.                  DATED this 16th day of April, 2020.

13   WILSON, ELSER, MOSKOWITZ,                            LEVERTY & ASSOCIATES LAW CHTD.
     EDELMAN & DICKER LLP
14
      /S/ Sheri Thome                                      /S/ Patrick Leverty
15   Sheri Thome, Esq.                                    Patrick R. Leverty
     300 South Fourth Street, 11th Floor                  832 Willow Street
16   Las Vegas, NV 89101                                  Reno, NV 89502
     Attorneys for Plaintiff Noetic Specialty             Attorneys for Defendants O’Mara Law Firm,
17   Insurance Company                                    P.C. and David O’Mara
18   DATED this 17th day of April, 2020.
19   CARL M. HEBERT
20    /S/ Carl Hebert
     Carl M. Hebert, Esq.
21   202 California Avenue
     Reno, NV 89509
22   Attorneys for Defendants Edward C. Wooley
     and Judith Wooley, Individually and as Trustee
23   of the Edward C. Wooley and Judith Wooley
     Intervivos Revocable Trust 2000
24
                                           IT IS SO ORDERED:
25
                                           _______________________________________________
26                                         UNITED STATES MAGISTRATE JUDGE
27                                                  April 17, 2020
                                           DATED: _________________________________.
28
                                                      2
